Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,973,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the issued patent anticipate the broader claims of the instant application.
Claim 1 of the instant application (in regular text) is mapped against the issued patent (bold text).

1. An integrated circuit comprising: 
circuitry, which, in operation, controls: 
receiving a higher layer signaling that indicates a reference configuration pattern that is a reference uplink/downlink (UL/DL) configuration, which is one of a plurality of configuration patterns, each configuration pattern defining allocation of one or more first uplink subframe(s) and one or more first downlink subframe(s) within a frame (higher layer signaling that indicates a reference configuration pattern that is a reference uplink/downlink (UL/DL) configuration, which is one of a plurality of configuration patterns, each configuration pattern defining allocation of one or more uplink subframe(s) and one or more downlink subframe(s) within a frame); 
receiving a downlink signaling for determining a configuration pattern for a component carrier (wherein if the transmitted downlink signaling is received by a terminal apparatus, the configuration pattern for the component carrier is determined at the terminal apparatus according to the received downlink signaling); 
determining, if the downlink signaling is received, the configuration pattern for the component carrier according to the received downlink signaling, wherein when the determined configuration pattern is different from the reference UL/DL configuration, the reference UL/DL configuration defines the allocation of the one or more first uplink subframe(s) that are inclusive of one or more second uplink subframes defined by the determined configuration pattern, and the reference UL/DL configuration defines at least one more uplink subframe than defined by the determined configuration pattern (determining a configuration pattern for a component carrier, wherein if the transmitted downlink signaling is received by a terminal apparatus, the configuration pattern for the component carrier is determined at the terminal apparatus according to the received downlink signaling, and wherein when the determined configuration pattern is different from the reference UL/DL configuration, the reference UL/DL configuration defines the allocation of the one or more uplink subframe(s) that are inclusive of one or more second uplink subframe(s) defined by the determined configuration pattern, and the reference UL/DL configuration defines at least one more uplink subframe than defined by the determined configuration pattern); and 
transmitting an uplink signal on an uplink subframe of the component carrier, the uplink subframe being one of the one or more second uplink subframes defined by the determined configuration pattern (a receiver, which, in operation, receives an uplink signal on an uplink subframe of the component carrier, the uplink subframe being one of the one or more second uplink subframe(s) defined by the determined configuration pattern).

	Regarding the dependent claims, the claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. Additionally, any dependent claim is rejected at least for being dependent on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463